        Case 1:18-cv-04167-ILG-JO Document 67 Filed 01/10/19 Page 1 of 1 PageID #: 1250
                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF NEW YORK

BEFORE: GLASSER, J.                  DATE:     JANUARY 9, 2019             TIME:     2:30 p.m.



DOCKET #: CV-18-4167 (ILG)

TITLE: Young Advocates for Fair Education

            vs.

          Andrew Cuomo, in his Official Capacity as Governor of the State of New York, et al.



DEPUTY CLERK:     Stanley Kessler

COURT REPORTER:              Linda Danelczyk

APPEARANCES:

          For Plaintiff [YAFFED]: Renita Sharma, Esq.; Thomas Alexander Bridges, Esq.;
                          Eric Hui-Chieh Huang, Esq.

          For All Def'ts: Andrew Stuart Amer, A.A.G.; Monica Anne Connell, A.A.G.;
                           Yan Fu, A.A.G.

          For Amici Parents for Educational and Religious Liberty in Schools, et al.
                (PEARLS amici):
                          Avi Schick, Esq.



                                         CIVIL CAUSE FOR MOTION

 U   Case called.

 U   Counsel for all parties present.

 U   Plaintiff’s motion for a preliminary injunction and all defendants’ motion for dismissal were

        argued.

 U   Decision was reserved.




TIME:      2/30
